 


109 HRES 959 EH: Recognizing and supporting the success of the Adoption and Safe Families Act of 1997 in increasing adoption and the efforts the Act has spurred including National Adoption Day and National Adoption Month, and encouraging adoption throughout the year.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 959 
In the House of Representatives, U. S.,

September 19, 2006
 
RESOLUTION 
Recognizing and supporting the success of the Adoption and Safe Families Act of 1997 in increasing adoption and the efforts the Act has spurred including National Adoption Day and National Adoption Month, and encouraging adoption throughout the year. 
 
 
Whereas since the passage of the Adoption and Safe Families Act of 1997, the number of children adopted from foster care has increased significantly, with approximately 51,000 children adopted from foster care in fiscal year 2004 alone; 
Whereas despite this remarkable progress, approximately 118,000 children in the United States foster care system are waiting to be adopted, and 49 percent of these children are at least nine years old; 
Whereas adoptive families make an important difference in the lives of the children they adopt by providing a stable, nurturing environment for those children; 
Whereas National Adoption Day is a collective national effort to find permanent, loving families for children in foster care; 
Whereas both National Adoption Day and National Adoption Month are in November; 
Whereas the Department of Health and Human Services launched a series of public service announcements promoting the adoption of children eight and older in 2002; 
Whereas more than 6,000 children have been placed into adoptive homes since the Department of Health and Human Services launched www.adoptuskids.org, a national photo listing service for children awaiting adoption across the United States; 
Whereas judges, attorneys, adoption professionals, child welfare agencies, and child advocates in 45 States and the District of Columbia participated in 227 events in conjunction with National Adoption Day in 2005; and 
Whereas these events finalized the adoptions of more than 3,300 children from foster care: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and supports the success of the Adoption and Safe Families Act of 1997 and of the efforts it has spurred; 
(2)recognizes and supports the goals and ideals of National Adoption Day and National Adoption Month; and 
(3)encourages adoption throughout the year. 
 
Karen L. HaasClerk.
